                                                                                     b
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 QIONG WANG                               CIVIL ACTION 1:18-CV-01043

 VERSUS                                   JUDGE DRELL

 LOURDES RODRIQUEZ DE                     MAGISTRATE JUDGE PEREZ-MONTES
 JONGH


                               MEMORANDUM ORDER

      Petitioner Qiong Wang (“Wang”) filed an Emergency Petition for Writ of

Habeas Corpus (Docs. 1, 4) pursuant to 28 U.S.C. § 2241, contending she was denied

due process during her bond redetermination hearing and challenging Respondents’

authority to continue to detain her indefinitely (Doc. 1). Wang seeks injunctive relief,

attorney’s fees, and costs (Doc. 4).

      Respondents filed a Motion to Dismiss for lack of jurisdiction (Doc. 13). Wang

then filed a Notice of Voluntary Dismissal (Doc. 16), asking to withdraw her petition

pursuant to Fed. R. Civ. P. 41(a)(1). That rule states:

      (a) Voluntary Dismissal.
             (1) By the Plaintiff.
                    (A) Without a Court Order. Subject to Rules 23(e), 23.1(c),
                    23.2, and 66 and any applicable federal statute, the
                    plaintiff may dismiss an action without a court order by
                    filing:
                            (i) a notice of dismissal before the opposing party
                            serves either an answer or a motion for summary
                            judgment; or
                            (ii) a stipulation of dismissal signed by all parties
                            who have appeared.
                    (B) Effect. Unless the notice or stipulation states otherwise,
                    the dismissal is without prejudice. But if the plaintiff
                    previously dismissed any federal- or state-court action
                          based on or including the same claim, a notice of dismissal
                          operates as an adjudication on the merits.

          As the plain terms of Rule 41(a)(1)(i) establish, a plaintiff has an absolute right

to dismiss a lawsuit before the defendant has filed an answer or summary judgment

motion. See Carter v. United States, 547 F.2d 258, 259 (5th Cir. 1977). Dismissal

pursuant to rule 41(a)(1)(i) is “a matter of right running to the plaintiff and may not

be extinguished or circumscribed by adversary or court.” See Int'l Driver Training

Inc. v. J-BJRD Inc., 202 Fed. Appx. 714, 715 (5th Cir. 2006) (citing American

Cyanamid Co. v. McGhee, 317 F.2d 295, 297 (5th Cir. 1963)).

          Neither an answer nor a motion for summary judgment has been filed in this

case. The fact that defendants have “joined issue” on the merits through a motion to

dismiss does not affect plaintiff's ability to dismiss her suit. See Carter, 547 F.2d at

259. Unless a defendant has filed an answer or summary judgment motion, the

governing provision is rule 41(a)(1). 1 See Carter, 547 F.2d at 259.

          A notice of dismissal under Rule 41 is “self-executing,” so there is no need even

for “a perfunctory order of court closing the file.” 2 Int'l Driver Training Inc. v. J-BJRD



1Defendants who desire to prevent plaintiffs from invoking their unfettered right to dismiss actions
under rule 41(a)(1) may do so by taking the simple step of filing an answer. See Carter, 547 F.2d at
259.

2   The Fifth Circuit explained a Ruled 41 dismissal in American Cyanamid Co., 317 F.2d at 297:
          Rule 41(a)(1) is the shortest and surest route to abort a complaint when it is applicable.
          So long as plaintiff has not been served with his adversary's answer or motion for
          summary judgment he need do no more than file a notice of dismissal with the Clerk.
          That document itself closes the file. There is nothing the defendant can do to fan the
          ashes of that action into life and the court has no role to play. This is a matter of right
          running to the plaintiff and may not be extinguished or circumscribed by adversary or
          court. There is not even a perfunctory order of court closing the file. Its alpha and
          omega was the doing of the plaintiff alone. He suffers no impairment beyond his fee
          for filing. But this quick and ready tool may be used once, and only once, if clear

                                                      2
Inc., 202 Fed. Appx. 714, 716 (5th Cir. 2006) (citing 8 James W. Moore et al., Moore's

Federal Practice § 41.33[2], at 41-48 (Matthew Bender 3d ed. 2006); American

Cyanamid, 317 F.2d at 297). The plaintiff “suffers no impairment beyond his fee for

filing.”   See Int'l Driver Training Inc., 202 Fed. Appx. at 715 (citing American

Cyanamid, 317 F.2d at 297). The effect of the dismissal is “to put the plaintiff in a

legal position as if he had never brought the suit.” See Int'l Driver Training Inc., 202

Fed. Appx. at 715 (citing Harvey Specialty & Supply, Inc. v. Anson Flowline

Equipment Inc., 434 F.3d 320, 324 (5th Cir .2005)); see also Bechuck v. Home Depot

U.S.A., Inc., 814 F.3d 287, 293 (5th Cir. 2016) (citing Yesh Music v. Lakewood Church,

727 F.3d 356, 359 (5th Cir. 2013)).

       Once a plaintiff has filed a proper rule 41 notice, “any further action by the

district court [is] neither necessary nor of any effect.” See Int'l Driver Training Inc.,

202 Fed. Appx. at 715 (citing Scam Instrument Corp. v. Control Data Corp., 458 F.2d

885, 889 (7th Cir. 1972)). Once the order of dismissal is filed, the case effectively

ceases. The district court is thereafter without jurisdiction to take further action. See

Int'l Driver Training Inc., 202 Fed. Appx. at 715; Bechuck, 814 F.3d at 293, n.6. The

Rule 41 Notice of Dismissal automatically terminates the case and deprived the Court

of jurisdiction. See Luv N' Care, Ltd. v. Jackel Int'l Ltd., 2013 WL 5726052, at *2

(W.D. La. 2013).

       Accordingly,



       consequences are to be avoided. A second notice of dismissal not only closes the file, it
       also closes the case with prejudice to the bringing of another



                                                  3
     Defendants’ Motion to Dismiss (Doc 13) is DENIED.

     This case is CLOSED effective November 19, 2018.

     THUS DONE AND SIGNED in Alexandria, Louisiana on this _____
                                                            13th day of

December, 2018.


                                          ____________________________________
                                          Joseph H.L. Perez-Montes
                                          United States Magistrate Judge




                                      4
